


EXHIBIT 10.15.10.
[Form of]
Monsanto Company 2005 Long-Term Incentive Plan


Terms and Conditions of this Fiscal Year 20_ _
Retention and Performance Restricted Stock Unit Grant


You have received an Award of Restricted Stock Units (the “Units”) under the
Monsanto Company 2005 Long-Term Incentive Plan (as Amended and Restated as of
January 24, 2012) (the “Plan”). The Grant Date and the number of Units covered
by this Award are set forth in the document you have received entitled
“Restricted Stock Units Statement.” The Restricted Stock Units Statement and
these terms and conditions collectively constitute the Award Certificate for the
Units, and describe the provisions applicable to the Units.
1.    Definitions. Each capitalized term not otherwise defined herein has the
meaning set forth in the Plan or, if not defined in the Plan, in the attached
Restricted Stock Units Statement. The “Company” means Monsanto Company, a
Delaware corporation incorporated February 9, 2000.
2.    Nature of Units. The Units represent the right to receive, in certain
circumstances, a number of Shares determined in accordance with the Restricted
Stock Units Statement and these terms and conditions. Until such time (if any)
as Shares are delivered to you, you will not have any of the rights of a common
stockholder of the Company with respect to those Shares, your rights with
respect to the Units and those Shares will be those of a general creditor of the
Company, and you may not sell, assign, transfer, pledge, hypothecate, give away,
or otherwise dispose of the Units. Any attempt on your part to dispose of the
Units will result in their being forfeited. However, you shall have the right to
receive a cash payment (the “Dividend Equivalent Payment”) with respect to the
Units (if any) that vest pursuant to this Award, subject to withholding pursuant
to paragraph 6 below, in an amount equal to the aggregate cash dividends that
would have been paid to you if you had been the record owner, on each record
date for a cash dividend during the period from the Grant Date through the
settlement date of the Units, of a number of Shares equal to the number of Units
that vest under this Award. The Dividend Equivalent Payment shall be made on
such settlement date. You shall not be entitled to receive any payments with
respect to any non-cash dividends or other distributions that may be made with
respect to the Shares.
3.    Vesting of Units. (a) 162(m) Performance Goal. Subject to Section 5, in
order to vest in any number of Units under this Award, the 162(m) Performance
Goal must be met (as determined and certified by the Committee following the
conclusion of the Company’s fiscal year that concludes on August 31, 20__
[generally, at the end of the next three fiscal years]). The “162(m) Performance
Goal” is that the Company’s Net Income, as defined in the next sentence, must
exceed zero for the period from September 1, 20__ through August 31, 20__
[generally the next three fiscal years]. “Net Income” means gross profit (i)
minus (A) sales, general and administrative expenses, (B) research and
development expense, (C) amortization, (D) net interest expense, and (E) income
taxes and (ii) plus or minus other income and expense; all as reported in the
Company’s financial statements; but excluding positive or negative effects of
(I) restructuring charges and reversals, (II) the outcome of lawsuits, (III)
impact of liabilities, expenses, settlements or agreements related to the
Company’s indemnification obligations to Pharmacia LLC or Solutia Inc., (IV)
unbudgeted business sales and divestitures, and (V) the cumulative effects of
changes in accounting methodology made after August 31, 20 __ [generally, the
end of the fiscal year ending prior to the period covered by the 162(m)
Performance Goal].
(b)    Vesting Date. If the Section 162(m) Performance Goal is met, then the
Units shall vest on ____________, 20__ [generally, approximately four years from
grant date] (the “Scheduled Vesting Date”), subject to your not incurring a
Termination of Service prior to the Scheduled Vesting Date. Subject to Sections
3(c) and 5(b), if the Section 162(m) Performance Goal is not met, or if you
incur a Termination of Service prior to the Scheduled Vesting Date, all Units
shall be forfeited and cease to be outstanding, effective as of the date it is
first determined that such goal will not be met, or as of the date of such
Termination of Service, as applicable.


(c)    Effect of Termination of Service. If you incur a Termination of Service
before the Scheduled Vesting Date due to a Termination without Cause (other than
a Termination without Cause subsequent to a Change of Control, which shall be
governed by Section 5(b)) or due to your Disability or death, then effective as
of the Scheduled Vesting Date, so long as the Section 162(m) Performance Goal is
met, a number of Units shall vest, equal to (i) the total number of Units, times
(ii) a fraction, the numerator of which is the number of days from the Grant
Date through the date of your Termination of Service, and the denominator of
which is the number of days from the Grant Date through the Scheduled Vesting
Date. Effective as of the date of a Termination of Service governed by the
preceding sentence, all Units in excess of the amount that are eligible for
vesting by operation of the preceding sentence shall be forfeited and cease to
be outstanding.




--------------------------------------------------------------------------------




4.    Delivery of Shares. The Company shall deliver to you a number of Shares
equal to the number of Units (if any) that vest pursuant to this Award (except
that in the event of settlement following conversion of this Award into a cash
account pursuant to Section 5(a), delivery shall be in cash), subject to
withholding as provided in paragraph 6 below. Such delivery shall take place as
soon as practicable, but in no event more than 90 days, after the Scheduled
Vesting Date. Notwithstanding the foregoing, but subject to Section 6(b), with
respect to a Termination of Service that is a “separation from service” within
the meaning of Section 409A of the Code (“Separation of Service”) and that
occurs during the two-year period following a Change of Control that qualifies
as an event described in Section 409A(a)(2)(A)(v) of the Code and the
regulations thereunder, such delivery shall take place as soon as practicable
following the date of the applicable Termination of Service. Nothing in this
Agreement, including Section 5, shall preclude the Company from settling upon a
Change of Control an Award that is not replaced by a Replacement Award, to the
extent effectuated in accordance with Treas. Regs. § 1.409A-3(j)(ix).
5.    Change of Control. The provisions of this Section 5 shall govern vesting
of this Award upon a Change of Control, notwithstanding the provisions of
Section 11.17 of the Plan.
(a)    Upon the occurrence of a Change of Control, notwithstanding any other
provision of this Award Certificate, the number of Units subject to this Award
that remain outstanding as of such Change of Control shall vest in full, except
to the extent that you are granted a Replacement Award in respect of the Units.
In the event that no Replacement Award is so provided to you, this Award shall
be converted into a cash account (based on the number of Units as of the date of
the Change of Control and the value per Share as of the Change of Control),
which shall accrue interest at the applicable federal short-term rate provided
for in Section 1274(d)(1)(A) of the Code, and be settled in accordance with
Section 4 above. For clarity, such account shall be fully vested as of the
Change of Control, in no event shall the amount of such account be increased or
decreased as a result of the circumstances of a subsequent Termination of
Service, and the provisions of Section 2 relating to Dividend Equivalent
Payments shall cease to apply following conversion of this Award into a cash
account.
(b)    If you experience (x) a Termination without Cause or (y) a termination
under circumstances entitling you to severance benefits under a constructive
termination provision (including, without limitation, a “good reason” provision
or a constructive “involuntary termination” provision) of an agreement, plan or
program covering you, in either case, at any time following a Change of Control,
the applicable Replacement Award shall vest in full.
6.    Withholding; Section 409A.
(a)    Notwithstanding any other provision of this Award Certificate, your right
to receive the Dividend Equivalent Payment and to receive Shares or cash in
settlement of any Units is subject to withholding of all taxes that are required
to be paid or withheld in connection with such Dividend Equivalent Payment or
the delivery of such Shares or cash. Unless the Committee determines otherwise,
withholding of taxes in connection with the delivery of Shares in settlement of
the Units shall be satisfied by withholding by the Company of that number of
whole Shares having a Fair Market Value on the date of withholding equal to the
minimum amount required to be withheld. If you are subject to any taxes in
connection with the Units or the Dividend Equivalent Payment in more than one
jurisdiction, you acknowledge that the Company may be required to withhold or
account for taxes in more than one jurisdiction.
(b)    This Award Certificate is intended to comply with the requirements of
Section 409A of the Code or an exemption or exclusion therefrom and, with
respect to amounts that are subject to Section 409A of the Code, it is intended
that this Award Certificate be administered in all respects in accordance with
Section 409A of the Code. In no event may you, directly or indirectly, designate
the calendar year of any payment to be made hereunder. Notwithstanding any
provision of the Plan or this Award Certificate to the contrary, in the event
that you are a “specified employee” within the meaning of Section 409A of the
Code (as determined in accordance with the methodology established by the
Company), amounts that constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code that would otherwise be payable during
the six-month period immediately following your Separation from Service, to the
extent required by Section 409A of the Code, shall instead be paid or provided
on the first business day after the date that is six months following your
Separation from Service. If you die following your Separation from Service and
prior to the payment of any amounts delayed on account of Section 409A of the
Code, such amounts shall be paid to the personal representative of your estate
or your beneficiary within 30 days after the date of your death.
7.    Recoupment Policy. Notwithstanding any other provision of this Award
Certificate, this Award shall be subject to the terms of the Company’s
Recoupment Policy, which is hereby incorporated herein by reference.




--------------------------------------------------------------------------------




8.    No Right to Continued Employment or Service. This Award Certificate shall
not limit or restrict the right of the Company or any Affiliate to terminate
your employment or service at any time or for any reason.
9.    Effect of Award Certificate; Severability. This Award Certificate shall be
binding upon and shall inure to the benefit of any successor of the Company. The
invalidity or enforceability of any provision of this Award Certificate shall
not affect the validity or enforceability of any other provision of this Award
Certificate.
10.    Amendment. The terms and conditions of this Award Certificate may not be
amended in any manner adverse to you without your consent.
11.    Plan Interpretation. This Award Certificate is subject to the provisions
of the Plan, and all of the provisions of the Plan are hereby incorporated into
this Award Certificate. If there is a conflict between the provisions of this
Award Certificate and the Plan, the provisions of the Plan govern. If there is
any ambiguity in this Award Certificate, any term that is not defined in this
Award Certificate, or any matters as to which this Award Certificate is silent,
the Plan shall govern, including, without limitation, the provisions of the Plan
addressing construction and governing law, as well as the powers of the
Committee, among others, to (a) interpret the Plan, (b) prescribe, amend and
rescind rules and regulations relating to the Plan, (c) make appropriate
adjustments to the Units in the event of a corporate transaction, and (d) make
all other determinations necessary or advisable for the administration of the
Plan.
12.    Electronic Delivery. The Company may, in its sole discretion, elect to
deliver any documents related to the Units granted to you under the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.
13.    Governing Law. All questions concerning the construction, validity and
interpretation of the Units and the Plan shall be governed and construed
according to the laws of the State of Delaware, without regard to the
application of the conflicts of laws provisions thereof. Any disputes regarding
the Units or the Plan shall be brought only in the state or federal courts of
the State of Delaware.




